[Cite as Brock v. Moore, 135 Ohio St.3d 188, 2013-Ohio-70.]




              BROCK, APPELLANT, v. MOORE,1 WARDEN, APPELLEE.
          [Cite as Brock v. Moore, 135 Ohio St.3d 188, 2013-Ohio-70.]
Habeas corpus—Untimely notice of appeal from court of appeals’ judgment—
        Appeal dismissed—Vexatious-litigator finding.
(No. 2012-1716—Submitted January 9, 2013—Decided January 17, 2013.)
APPEAL from the Court of Appeals for Warren County, No. CA2012-05-043.
                                 __________________
        Per Curiam.
        {¶ 1} We dismiss the appeal of appellant, Dennis R. Brock, from the
judgment of the court of appeals dismissing his petition for a writ of habeas
corpus. Brock failed to file a timely notice of appeal from the court of appeals’
July 5, 2012 judgment dismissing his petition. Former S.Ct.Prac.R. 2.2(A)(1)(a)
(“To perfect an appeal from a court of appeals to the Supreme Court, * * * the
appellant shall file a notice of appeal in the Supreme Court within forty-five days
from the entry of the judgment being appealed”) (now S.Ct.Prac.R.
7.01(A)(1)(a)(i), effective January 1, 2013). The court of appeals’ August 6, 2012
entry striking Brock’s motion for reconsideration and motion for certification due
to lack of service and September 20, 2012 entry denying Brock’s motion for
review of judgment did not extend his time to appeal the judgment dismissing his
habeas corpus petition. State ex rel. Manuel v. Stenson, 126 Ohio St.3d 52, 2010-
Ohio-2673, 930 N.E.2d 310.2 Moreover, Brock’s motion for reconsideration was
a nullity because his habeas corpus petition was an original action in the court of



1. This suit was filed against Timothy Brunsman, who was the warden of Lebanon Correctional
Institution when the suit was filed. The current warden is Ernie Moore.

2. We deny Brock’s pending motions as moot.
                                SUPREME COURT OF OHIO




appeals, and thus App.R. 26(A) was inapplicable. Phillips v. Irwin, 96 Ohio St.3d
350, 2002-Ohio-4758, 774 N.E.2d 1218, ¶ 5.
       {¶ 2} In addition, upon appellee’s request, we find Dennis R. Brock to be
a vexatious litigator under S.Ct.Prac.R. 4.03(B). See State v. Brock, 120 Ohio
St.3d 1421, 2008-Ohio-6166, 897 N.E.2d 654; State v. Brock, 122 Ohio St.3d
1457, 2009-Ohio-3131, 908 N.E.2d 947; State v. Brock, 129 Ohio St.3d 1410,
2011-Ohio-3244, 949 N.E.2d 1005; State v. Brock, 128 Ohio St.3d 1513, 2011-
Ohio-2686, 948 N.E.2d 449; Brock v. Niemeyer, 130 Ohio St.3d 80, 2011-Ohio-
4704, 955 N.E.2d 981. Accordingly, it is ordered by the court that Dennis R.
Brock is prohibited from continuing or instituting legal proceedings in this court
without first obtaining leave. Any request shall be submitted to the clerk of this
court for the court’s review.
                                                               Appeal dismissed.
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                                 _________________
       Dennis R. Brock, pro se.
       Michael DeWine, Attorney General, and Stephanie Watson, Assistant
Attorney General, for appellee.
                            ______________________




                                          2